  Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 1 of 16 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  EXELIXIS, INC.,                                    )
                                                     )
                  Plaintiff,                         )
                                                     )
  v.                                                     C.A. No.
                                                     )
  TEVA PHARMACEUTICAL                                )
  INDUSTRIES LIMITED, TEVA                           )
  PHARMACEUTICALS DEVELOPMENT,                       )
  INC., and TEVA PHARMACEUTICALS                     )
  USA, INC.,                                         )
                                                     )
                  Defendants.                        )

                      COMPLAINT FOR PATENT INFRINGEMENT

       1.      This is an action for patent infringement under the patent laws of the United States,

Title 35 U.S.C. § 100 et seq., and the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02,

against Defendants Teva Pharmaceutical Industries Limited (“Teva Industries”), Teva

Pharmaceuticals Development, Inc. (“Teva Development”), and Teva Pharmaceuticals USA, Inc.

(“Teva USA”) (collectively, “Defendants” or “Teva”). This action arises out of Defendants’

submission of Abbreviated New Drug Application (“ANDA”) No. 215942 to the U.S. Food and

Drug Administration (“FDA”) seeking approval to manufacture and sell generic versions of the

20 mg, 40 mg, and 60 mg strengths of CABOMETYX® (the “Teva ANDA Products”) prior to the

expiration of U.S. Patent Nos. 9,724,342, 10,039,757, and 10,034,873 (collectively, the “Asserted

Patents”).

                                           PARTIES

       2.      Plaintiff Exelixis, Inc. (“Exelixis”) is a corporation organized and existing under

the laws of the State of Delaware, with its principal place of business at 1851 Harbor Bay Parkway,

Alameda, California 94502. Exelixis is engaged in the business of creating, developing, and


                                                 1
  Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 2 of 16 PageID #: 2




bringing to market new medicines for difficult-to-treat cancers. Exelixis sells CABOMETYX®

throughout the United States, including in Delaware.

       3.      Upon information and belief, Teva Industries is a corporation organized under the

laws of Israel, with its principal place of business at 5 Bazel Street, Petah Tikva, 49551033 Israel.

Upon information and belief, Teva Industries, itself and through its wholly-owned subsidiaries and

agents, Teva Development and Teva USA, manufactures, distributes and/or imports generic drugs

for sale throughout the United States, including in Delaware.

       4.      Upon information and belief, Teva Development is a corporation organized and

existing under the laws of Delaware, with its principal place of business at 400 Interpace Parkway,

Suite A1, Parsippany, NJ 07054. Upon information and belief, Teva Development is a wholly

owned subsidiary of Teva Industries and is controlled and/or dominated by Teva Industries. Upon

information and belief, Teva Development manufactures, distributes and/or imports generic drugs

for sale and use throughout the United States, including in Delaware, at the direction, under the

control, and for the direct benefit of Teva Industries.

       5.      Upon information and belief, Teva USA is a corporation organized and existing

under the laws of Delaware, with its principal place of business at 400 Interpace Parkway, Suite

A1, Parsippany, NJ 07054. Upon information and belief, Teva USA is a wholly owned subsidiary

of Teva Industries and is controlled and/or dominated by Teva Industries. Upon information and

belief, Teva USA manufactures, distributes and/or imports generic drugs for sale and use

throughout the United States, including in Delaware, at the direction, under the control, and for

the direct benefit of Teva Industries.

                                JURISDICTION AND VENUE

       6.      This case arises under the patent laws of the United States of America, 35 U.S.C.




                                                  2
  Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 3 of 16 PageID #: 3




§ 100 et seq., and the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, and this Court has subject

matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       7.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 and 1400(b).

       8.      This Court has personal jurisdiction over Defendants because Defendants, among

other things, have committed, aided, abetted, contributed, and/or participated in an act of patent

infringement under 35 U.S.C. § 271(e)(2) and each intend to engage in a future course of conduct

that includes acts of patent infringement under 35 U.S.C. § 271(a), (b) and/or (c), including in

Delaware. These acts have led and will lead to foreseeable harm and injury to Exelixis, a Delaware

corporation, in Delaware. For example, on information and belief, following approval of ANDA

No. 215942, Defendants will make, use, import, sell, and/or offer for sale the Teva ANDA

Products in the United States, including in Delaware, prior to the expiration of the Asserted Patents.

       9.      The Court also has personal jurisdiction over Defendants because, among other

things, this action arises from Defendants’ actions directed toward Delaware, and because

Defendants have purposefully availed themselves of the rights and benefits of Delaware law by

engaging in systematic and continuous contacts with Delaware.

       10.     Upon information and belief, Teva Industries directs the operations, management,

and activities of Teva Development in the United States.

       11.     Upon information and belief, Teva Development and Teva Industries collaborate

in the manufacture, marketing, or sale of pharmaceutical products (including generic drug products

manufactured and sold pursuant to approved ANDAs) throughout the United States, including in

Delaware.

       12.     Upon information and belief, Teva USA currently manufactures and distributes for

sale hundreds of drug products throughout the United States, including in Delaware. Upon




                                                  3
  Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 4 of 16 PageID #: 4




information and belief, Teva USA maintains a website, www.tevagenerics.com, listing the drug

products it manufactures, markets, and/or sells in the United States. On its website, Teva USA

represents that it is “the largest generic pharmaceutical company in the country” and that “Teva

Pharmaceuticals USA is a wholly owned subsidiary of Israeli-based Teva Pharmaceutical

Industries, Ltd.”

       13.     Upon information and belief, Teva Industries directs the operations, management,

and activities of Teva USA in the United States.

       14.     Upon information and belief, Teva USA and Teva Industries collaborate in the

manufacture, marketing, or sale of pharmaceutical products (including generic drug products

manufactured and sold pursuant to approved ANDAs) throughout the United States, including in

Delaware.

       15.     Teva Industries has previously availed itself of this forum by affirmatively filing

claims and counterclaims in other actions pending before this Court, including Teva

Pharmaceutical Industries, Ltd. & Teva Pharmaceuticals USA, Inc. v. Torrent Pharmaceuticals

Ltd. & Torrent Pharma Inc., No. 07-24-JJF (D. Del.); Takeda Pharmaceutical Company Ltd., Tap

Pharmaceutical Products Inc., & Ethypharm, S.A. v. Teva Pharmaceuticals USA, Inc. & Teva

Pharmaceutical Industries, Ltd., No. 07-331-SLR (D. Del); and The Brigham & Women’s

Hospital, Inc., NPS Pharmaceuticals, Inc., & Amgen Inc. v. Teva Pharmaceuticals USA, Inc., Teva

Pharmaceutical Industries, Ltd., & Barr Laboratories, Inc., No. 08-464-HB (D. Del.).

       16.     Teva Development has previously availed itself of this forum by filing

counterclaims in other actions pending before this Court, including Biogen Inc. et al v. Teva

Pharmaceuticals Development Inc., No. 21-389-LPS (D. Del.).

       17.     Teva USA has previously availed itself of this forum by affirmatively filing claims




                                                4
  Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 5 of 16 PageID #: 5




and counterclaims in other actions pending before this Court, including Teva Pharmaceutical

Industries, Ltd. & Teva Pharmaceuticals USA, Inc. v. Torrent Pharmaceuticals Ltd. & Torrent

Pharma Inc., No. 07-24-JJF (D. Del.); Takeda Pharmaceutical Company Ltd., Tap

Pharmaceutical Products Inc., & Ethypharm, S.A. v. Teva Pharmaceuticals USA, Inc. & Teva

Pharmaceutical Industries, Ltd., No. 07-331-SLR (D. Del); and The Brigham & Women’s

Hospital, Inc., NPS Pharmaceuticals, Inc., & Amgen Inc. v. Teva Pharmaceuticals USA, Inc., Teva

Pharmaceutical Industries, Ltd., & Barr Laboratories, Inc., No. 08-464-HB (D. Del.).

       18.     This Court has personal jurisdiction over Teva Industries by virtue of, among other

things, its systematic and continuous contacts with Delaware.

       19.     On information and belief, Teva Industries’ contacts with other states of the United

States are no greater than its contacts with Delaware. Therefore, to the extent Teva Industries

denies that this Court has personal jurisdiction over it because of its systematic and continuous

contacts with Delaware, this Court has personal jurisdiction over Teva Industries pursuant to

Federal Rule of Civil Procedure 4(k)(2)(A).

       20.     This Court has personal jurisdiction over Teva Development by virtue of, among

other things, its systematic and continuous contacts with Delaware.

       21.     This Court has personal jurisdiction over Teva Development by virtue of, among

other things, the fact that it is organized and exists under the laws of the State of Delaware.

       22.     This Court has personal jurisdiction over Teva USA by virtue of, among other

things, its systematic and continuous contacts with Delaware.

       23.     This Court has personal jurisdiction over Teva USA by virtue of, among other

things, that fact that it is organized and exists under the laws of the State of Delaware.

       24.     Venue is proper in this Court as to Teva Development under 28 U.S.C. § 1400(b)




                                                  5
  Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 6 of 16 PageID #: 6




because, upon information and belief, it is incorporated under the state laws of Delaware and

therefore resides in the District of Delaware.

        25.     Venue is proper in this Court as to Teva USA under 28 U.S.C. § 1400(b) because,

upon information and belief, it is incorporated under the state laws of Delaware and therefore

resides in the District of Delaware.

        26.     Venue is proper in this Court as to Teva Industries under 28 U.S.C. § 1391(c)(3),

because, upon information and belief, it is not a resident of the United States and may thus be sued

in any judicial district.

                                        BACKGROUND

        27.     U.S. Patent No. 9,724,342 (the “’342 Patent”), entitled “C-met Modulator

Pharmaceutical Compositions,” (Exhibit A hereto), was duly and legally issued on August 8, 2017.

The ’342 Patent will expire on July 9, 2033.

        28.     U.S. Patent No. 10,039,757 (the “’757 Patent”), entitled “C-met Modulator

Pharmaceutical Compositions,” (Exhibit B hereto), was duly and legally issued on August 8, 2017.

The ’757 Patent will expire on July 18, 2031.

        29.     U.S. Patent No. 10,034,873 (the “’873 Patent”), entitled “C-met Modulator

Pharmaceutical Compositions,” (Exhibit C hereto), was duly and legally issued on July 31, 2018.

The ’873 Patent will expire on July 18, 2031.

        30.      The claims of the ’342, ’757, and ’873 Patents are valid, enforceable, and not

expired. All rights and interests in the ’342, ’757, and ’873 Patents are owned by and assigned to

Exelixis.

        31.     CABOMETYX® (cabozantinib) is a tyrosine kinase inhibitor, for oral

administration, approved by the FDA for the treatment of patients with advanced kidney cancer




                                                 6
  Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 7 of 16 PageID #: 7




(renal cell carcinoma) as a monotherapy and in combination with nivolumab. It is also approved

to treat patients with liver cancer (hepatocellular carcinoma) who have been previously treated

with the medicine sorafenib. Exelixis sells CABOMETYX® in the United States pursuant to New

Drug Application No. 208692, which was approved by the FDA in 2016.

       32.     CABOMETYX® is covered by, inter alia, at least claim 2 of the ’342 Patent, at least

claim 1 of the ’757 Patent, and at least claim 1 of the ’873 Patent. The Asserted Patents have been

listed in connection with CABOMETYX® in the FDA’s publication, Approved Drug Products

with Therapeutic Equivalence Evaluations, referred to as the “Orange Book.”

       33.     By letter dated May 4, 2021 and received via Federal Express on May 5, 2021 (the

“First Notice Letter”), Teva USA notified Exelixis that Teva USA had submitted ANDA No.

215942 to the FDA for Cabozantinib S-Malate Tablets, 20 mg, 40 mg, and 60 mg, a generic version

of CABOMETYX®.

       34.     By letter dated May 17, 2021 and received via Federal Express on May 20, 2021

(the “Second Notice Letter”) (collectively, “Teva’s Notice Letters”), Teva Development

represented to Exelixis that the First Notice Letter contained “[a] typographical error with regards

to the name of the entity that submitted ANDA 215942.” The Second Notice Letter notified

Exelixis that Teva Development (not Teva USA) had submitted ANDA No. 215942 to the FDA

for Cabozantinib S-Malate Tablets, 20 mg, 40 mg, and 60 mg, a generic version of

CABOMETYX®.

       35.     Further to Offers of Confidential Access set forth in the Teva Notice Letters, the

parties negotiated terms pursuant to which Teva would produce ANDA No. 215942 to Exelixis.

Teva produced documents from ANDA No. 215942 to Exelixis’ counsel on May 24, 2021.

       36.     By submitting ANDA No. 215942, Teva has necessarily represented to the FDA




                                                 7
  Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 8 of 16 PageID #: 8




that the Teva ANDA Products has the same active ingredient as CABOMETYX®, has the same

dosage forms and strengths as CABOMETYX®, and is bioequivalent to CABOMETYX®.

          37.   In Teva’s Notice Letters, Teva stated that its ANDA included a paragraph IV

certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) with respect to the ’342, ’757, and ’873

Patents and alleged that the Asserted Patents are invalid, unenforceable and/or will not be infringed

by the commercial manufacture, use, or sale of Teva’s ANDA Products.

          38.   Upon information and belief, Teva had knowledge of the Asserted Patents when

ANDA No. 215942 was submitted to the FDA.

          39.   Upon information and belief, Teva intends to engage in the manufacture, use, offer

for sale, sale, and/or importation of the Teva ANDA Products immediately and imminently upon

approval of ANDA No. 215942.

          40.   This action is being commenced before the expiration of forty-five days from the

date of Exelixis’ receipt of the First Notice Letter.

                                     CLAIMS FOR RELIEF

                COUNT I: INFRINGEMENT OF US PATENT NO. 9,724,342

          41.   Exelixis incorporates each of the preceding paragraphs 1 – 40 as if fully set forth

herein.

          42.   Teva’s submission of ANDA No. 215942 to obtain approval to engage in the

commercial manufacture, use, offer for sale, sale, and/or importation of the Teva ANDA Products

before the expiration of the ’342 Patent constituted an act of infringement of at least claims 2, 5,

and 6 of the ’342 Patent under 35 U.S.C. § 271(e)(2)(A), either literally or under the doctrine of

equivalents.

          43.   Teva’s commercial manufacture, use, offer for sale, sale and/or importation of the




                                                  8
  Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 9 of 16 PageID #: 9




Teva ANDA Products prior to expiration of the ’342 Patent, and Teva’s inducement of and/or

contribution to such conduct, would further infringe at least claims 2, 5, and 6 of the ’342 Patent,

either literally or under the doctrine of equivalents, under 35 U.S.C. § 271(a), (b), and/or (c).

       44.     Upon FDA approval of ANDA No. 215942, Teva will infringe at least claims 2, 5,

and 6 of the ’342 Patent, either literally or under the doctrine of equivalents, by making, using,

offering to sell, selling, and/or importing the Teva ANDA Products and/or by actively inducing

and contributing to infringement of the ’342 Patent by others, under 35 U.S.C. § 271(a), (b), and/or

(c), unless enjoined by the Court. Such infringement is imminent because, among other things,

Teva has notified Exelixis of the submission of its ANDA seeking approval to engage in the

commercial manufacture, use, offer for sale, sale, and/or importation of the Teva ANDA Products

before the expiration of the ’342 Patent.

       45.     A substantial and justiciable controversy exists between the parties hereto as to the

infringement of the ’342 Patent.

       46.     Pursuant to 28 U.S.C. § 2201, Exelixis is entitled to a declaratory judgment that

Teva’s making, using, offering to sell, selling, and/or importing the Teva ANDA Products,

inducement thereof or contribution thereto, will infringe the ’342 Patent, either literally or under

the doctrine of equivalents, pursuant to 35 U.S.C. §§ 271(a), (b), and/or (c).

       47.     Upon information and belief, Teva acted, and upon FDA approval of ANDA No.

215942, will act, without a reasonable basis for believing that it would not be liable for directly

and indirectly infringing the ’342 Patent. This is an exceptional case.

       48.     Unless Teva is enjoined from directly or indirectly infringing the ’342 Patent,

Exelixis will suffer irreparable injury. Exelixis has no adequate remedy at law.




                                                  9
 Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 10 of 16 PageID #: 10




                COUNT II: INFRINGEMENT OF US PATENT NO. 10,039,757

          49.     Exelixis incorporates each of the preceding paragraphs 1 – 48 as if fully set forth

herein.

          50.     Teva’s submission of ANDA No. 215942 to obtain approval to engage in the

commercial manufacture, use, offer for sale, sale, and/or importation of the Teva ANDA Products

before the expiration of the ’757 Patent constituted an act of infringement of at least claims 1, 4,

5, and 6 of the ’757 Patent, under 35 U.S.C. § 271(e)(2)(A), either literally or under the doctrine

of equivalents.

          51.     Teva’s commercial manufacture, use, offer for sale, sale and/or importation of the

Teva ANDA Products prior to expiration of the ’757 Patent, and Teva’s inducement of and/or

contribution to such conduct, would further infringe at least claims 1, 4, 5, and 6 of the ’757 Patent,

either literally or under the doctrine of equivalents, under 35 U.S.C. § 271(a), (b), and/or (c).

          52.     Upon FDA approval of ANDA No. 215942, Teva will infringe at least claims 1, 4,

5, and 6 of the ’757 Patent, either literally or under the doctrine of equivalents, by making, using,

offering to sell, selling, and/or importing the Teva ANDA Products and/or by actively inducing

and contributing to infringement of the ’757 Patent by others, under 35 U.S.C. § 271(a), (b), and/or

(c), unless enjoined by the Court. Such infringement is imminent because, among other things,

Teva has notified Exelixis of the submission of its ANDA seeking approval to engage in the

commercial manufacture, use, offer for sale, sale, and/or importation of the Teva ANDA Products

before the expiration of the ’757 Patent.

          53.     Upon information and belief, use of the Teva ANDA Products in accordance with

 and as directed by Teva’s proposed labeling for that product would infringe at least claims 1,

 4, 5, and 6 of the ’757 Patent. Unless enjoined by this Court, upon FDA approval of ANDA




                                                  10
 Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 11 of 16 PageID #: 11




 No. 215942, Teva will actively induce infringement of at least claims 1, 4, 5, and 6 of the ’757

 Patent under 35 U.S.C. § 271(b) by encouraging others, including but not limited to healthcare

 providers and patients, to use, offer for sale, sell, or import the Teva ANDA Products in the

 United States in a manner that would directly infringe the ‘757 Patent. Upon information and

 belief, upon FDA approval of ANDA No. 215942, Teva will intentionally encourage acts of

 direct infringement by others, including but not limited to healthcare providers and patients,

 with knowledge of the ’757 Patent and with knowledge that its acts are encouraging

 infringement.

          54.    A substantial and justiciable controversy exists between the parties hereto as to the

infringement of the ’757 Patent.

          55.    Pursuant to 28 U.S.C. § 2201, Exelixis is entitled to a declaratory judgment that

Teva’s making, using, offering to sell, selling, and/or importing the Teva ANDA Products,

inducement thereof or contribution thereto, will infringe the ’757 Patent pursuant, either literally

or under the doctrine of equivalents, to 35 U.S.C. §§ 271(a), (b), and/or (c).

          56.    Upon information and belief, Teva acted, and upon FDA approval of ANDA No.

215942, will act, without a reasonable basis for believing that it would not be liable for directly

and indirectly infringing the ’757 Patent. This is an exceptional case.

          57.    Unless Teva is enjoined from directly or indirectly infringing the ’757 Patent,

Exelixis will suffer irreparable injury. Exelixis has no adequate remedy at law.

                COUNT III: INFRINGEMENT OF US PATENT NO. 10,034,873

          58.    Exelixis incorporates each of the preceding paragraphs 1 – 57 as if fully set forth

herein.

          59.    Teva’s submission of ANDA No. 215942 to obtain approval to engage in the




                                                  11
 Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 12 of 16 PageID #: 12




commercial manufacture, use, offer for sale, sale, and/or importation of the Teva’s ANDA Product

before the expiration of the ’873 Patent constituted an act of infringement of at least claims 1, 4,

5, and 6 of the ’873 Patent, under 35 U.S.C. § 271(e)(2)(A), either literally or under the doctrine

of equivalents.

       60.        Teva’s commercial manufacture, use, offer for sale, sale and/or importation of the

Teva ANDA Products prior to expiration of the ’873 Patent, and Teva’s inducement of and/or

contribution to such conduct, would further infringe at least claims 1, 4, 5, and 6 of the ’873 Patent,

either literally or under the doctrine of equivalents, under 35 U.S.C. § 271(a), (b), and/or (c).

       61.        Upon FDA approval of ANDA No. 215942, Teva will infringe at least claims 1, 4,

5, and 6 of the ’873 Patent, either literally or under the doctrine of equivalents, by making, using,

offering to sell, selling, and/or importing the Teva ANDA Products and/or by actively inducing

and contributing to infringement of the ’873 Patent by others, under 35 U.S.C. § 271(a), (b), and/or

(c), unless enjoined by the Court. Such infringement is imminent because, among other things,

Teva has notified Exelixis of the submission of its ANDA seeking approval to engage in the

commercial manufacture, use, offer for sale, sale, and/or importation of the Teva ANDA Products

before the expiration of the ’873 Patent.

       62.        Upon information and belief, use of the Teva ANDA Products in accordance with

and as directed by Teva’s proposed labeling for that product would infringe at least claims 1, 4, 5,

and 6 of the ’873 Patent. Unless enjoined by this Court, upon FDA approval of ANDA No.

213878, Teva will actively induce infringement of at least claims 1, 4, 5, and 6 of the ’873 Patent

under 35 U.S.C. § 271(b) by encouraging others, including but not limited to healthcare providers

and patients, to use, offer for sale, sell, or import the Teva ANDA Products in the United States in

a manner that would directly infringe the ‘873 patent. Upon information and belief, upon FDA




                                                  12
 Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 13 of 16 PageID #: 13




approval of ANDA No. 215942, Teva will intentionally encourage acts of direct infringement by

others, including but not limited to healthcare providers and patients, with knowledge of the ’873

Patent and with knowledge that its acts are encouraging infringement.

       63.     A substantial and justiciable controversy exists between the parties hereto as to the

infringement of the ’873 Patent.

       64.     Pursuant to 28 U.S.C. § 2201, Exelixis is entitled to a declaratory judgment that

Teva’s making, using, offering to sell, selling, and/or importing the Teva ANDA Products,

inducement thereof or contribution thereto, will infringe the ’873 Patent, either literally or under

the doctrine of equivalents, pursuant to 35 U.S.C. §§ 271(a), (b), and/or (c).

       65.     Upon information and belief, Teva acted, and upon FDA approval of ANDA No.

215942, will act, without a reasonable basis for believing that it would not be liable for directly

and indirectly infringing the ’873 Patent. This is an exceptional case.

       66.     Unless Teva is enjoined from directly or indirectly infringing the ’873 Patent,

Exelixis will suffer irreparable injury. Exelixis has no adequate remedy at law.

                                    PRAYER FOR RELIEF

         WHEREFORE, Exelixis asks that this Court grant the following relief:

       (a)     A judgment that the claims of the Asserted Patents are not invalid, are not

unenforceable, and were infringed by Teva’s submission of ANDA No. 215942 under 35 U.S.C.

§ 271(e)(2)(A), and that Teva’s manufacture, use, offer to sell, sale, or importation of the Teva

ANDA Products, inducement thereof or contribution thereto, prior to the expiration of the

Asserted Patents, will infringe the Asserted Patents, either literally or under the doctrine of

equivalents, under 35 U.S.C. § 271(a), (b), and/or (c);

       (b)     An Order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective date of




                                                13
 Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 14 of 16 PageID #: 14




any FDA approval of Teva’s ANDA No. 215942 shall not be earlier than the expiration of the

Asserted Patents, including any extensions and/or additional periods of exclusivity to which

Exelixis is or becomes entitled;

       (c)     A declaratory judgment that Teva’s manufacture, use, offer to sell, sale, or

importation, including inducement thereof and contribution thereto, of the Teva ANDA Products

prior to the expiration of the Asserted Patents, would infringe the Asserted Patents, either literally

or under the doctrine of equivalents, under 35 U.S.C. § 271(a), (b), and/or (c);

       (d)     An Order permanently enjoining Teva, and its affiliates, subsidiaries, and each of

its officers, agents, servants and employees and those acting in privity or concert with Teva, from

making, using, offering to sell, selling, or importing the Teva ANDA Products until after the

Asserted Patents’ expiration, including any extensions and/or additional periods of exclusivity to

which Exelixis is or becomes entitled;

       (e)     Damages or other monetary relief, including costs, fees, pre-judgement interest and

post-judgment interest to Exelixis if Teva engages in commercial manufacture, use, offers to sell,

sale, or importation into the United States of the Teva ANDA Products prior to the expiration of

the Asserted Patents, including any extensions and/or additional periods of exclusivity to which

Exelixis is or becomes entitled;

       (f)     Such further and other relief as this Court deems proper and just.




                                                 14
Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 15 of 16 PageID #: 15




                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                         /s/ Jack B. Blumenfeld

                                         Jack B. Blumenfeld (#1014)
OF COUNSEL:                              Anthony D. Raucci (#5948)
                                         1201 North Market Street
William F. Lee                           P.O. Box 1347
Lisa J. Pirozzolo                        Wilmington, DE 19899
Emily R. Whelan                          (302) 658-9200
Kevin Prussia                            jblumenfeld@morrisnichols.com
Timothy A. Cook                          araucci@morrisnichols.com
Stephanie T. Neely
Katherine P. Kieckhafer                  Attorneys for Plaintiff Exelixis, Inc.
WILMER CUTLER PICKERING
HALE AND DORR LLP
60 State Street
Boston, MA 02109
(617) 526-6000

Kevin J. O’Brien
WILMER CUTLER PICKERING
HALE AND DORR LLP
2600 El Camino Real, Suite 400
Palo Alto, CA 94306
(650) 858-6000

Benjamin I. Dach
WILMER CUTLER PICKERING
HALE AND DORR LLP
7 World Trade Center
250 Greenwich Street
New York, NY 10007
(212) 230-8800

Gerard A. Salvatore
WILMER CUTLER PICKERING
HALE AND DORR LLP
1875 Pennsylvania Avenue, NW
Washington, DC 20006
(202) 663-6000




                                    15
Case 1:21-cv-00871-RGA Document 1 Filed 06/17/21 Page 16 of 16 PageID #: 16




Cristina Salcedo
WILMER CUTLER PICKERING
HALE AND DORR LLP
350 South Grand Avenue, Suite 2400
Los Angeles, CA 90071 USA
(213) 443 5412

June 17, 2021




                                     16
